                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES REILLY, #184122,

              Plaintiff,                     Civil Case Number: 2:19-11249
                                             Honorable Linda V. Parker
v.

COLLEEN SPENCER, ET AL.,1

              Defendants.
                                             /

      OPINION AND ORDER GRANTING PLAINTIFF’S REQUEST TO
    AMEND COMPLAINT AND DIRECTING PLAINTIFF TO FILE SINGLE
         AMENDED COMPLAINT WITHIN TWENTY-ONE DAYS

       Plaintiff, a pretrial detainee in the St. Clair County Jail, filed this pro se civil

rights complaint on April 30, 2019. On June 20, 2019, this Court entered an

opinion and order partially dismissing some of the named defendants as parties and

some of Plaintiff’s claims. (ECF No. 7.) On the same date, Plaintiff filed a request

to amend her complaint, which also appears to be the amended pleading she wants

“to proceed along with the Original Complaint.” (ECF No. 8.)

       Federal Rule of Civil Procedure 15(a)(1)(A) provides that a party may

amend a pleading once as a matter of course if the opposing party has not been


1
 The first named defendant in Plaintiff’s initial complaint was Tim Donnellon,
however, the Court dismissed him as a party on June 20, 2019. The Court,
therefore, is using the next listed defendant remaining in the action for the case
caption.
served with a responsive pleading. In this case, none of the defendants have filed a

pleading responsive to Plaintiff’s Complaint. Therefore, she may amend her

Complaint without this Court’s permission and the Court is granting her request to

do so.

         However, within twenty-one (21) days of this Opinion and Order,

Plaintiff must file a single complaint that complies with Rule 8(a) of the Federal

Rules of Civil Procedure, such as by identifying the defendants being sued, the

claims Plaintiff is asserting, and the facts supporting those claims. Moreover, that

complaint must list in the caption each individual, by name, who Plaintiff is suing.

Plaintiff shall not include individuals or claims in her amended complaint

previously dismissed by the Court in its June 20, 2019 opinion and order, unless

Plaintiff cures the defects with respect to those defendants/claims which are

identified in that decision.

         IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: June 26, 2019


 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, June 26, 2019, by electronic and/or
 U.S. First Class mail.

                                               s/ K. MacKay
                                               Case Manager

                                          2
